DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-9, 11, 16-19, 24, and 62-65 are pending as filed in the 04/15/2022 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statements submitted 02/28/2022 and 08/16/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32 and 45 of U.S. Patent No. 8,580,841 B2 (issued 11/12/2013). Although not identical, the conflicting claims are not patentably distinct from each other. 
Claims 32 and 45 of US8580841B2 recite the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid and a pharmaceutical composition comprising this salt. These compositions are inseparable from their utilities, which include treating the S1P1 receptor-associated disorders of present claims 19 and 24 (see, e.g., col. 3, ll.52-64), rendering these claims unpatentable. 
With regard to obviousness-type double patenting of a method over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

(2)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 21, 26, 31, 36, 41, 46, 51, 56, and 61 of U.S. Patent No. 9,126,932 B2 (issued 09/08/2015). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 16, 21, 26, 31, 36, 41, 46, 51, 56, and 61 of US9126932B2 recite methods of treating specific S1P1 receptor-associated disorders comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16, 19, and 24. While US9126932B2 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery. 

(3)	Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,522,133 B2 (issued 12/20/2016). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 15 of US9522133B2 recites the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 16.	

(4)	Claims 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,853,419 B2 (issued 10/07/2014). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-24 of US8853419B2 recite the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 16. Claims 16, 18, and 24 of US8853419B2 recite the pharmaceutical composition comprising this L-arginine salt, anticipating present claim 17. 

(5)	Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 of U.S. Patent No. 11,149,292 B2 (issued 10/19/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 13 of US11149292B2 recites the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 16.

(6)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-8 and 18-20 of U.S. Patent No. 11,007,175 B2 (issued 05/18/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 6-8 and 18-20 of US11007175B2 recite methods of treating a specific S1P1 receptor-associated disorder (ulcerative colitis) comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16, 19, and 24. While US11007175B2 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.
(7)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,301,262 B2 (issued 05/28/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-50 recite the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 16. Claims 13, 14, and 48-50 recite the pharmaceutical composition comprising this L-arginine salt, anticipating present claim 17. These compositions are inseparable from their utilities, which include treating the S1P1 receptor-associated disorders of present claims 19 and 24 (see, e.g., col. 61, ll.42-57), rendering these claims unpatentable.

(8)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,676,435 B2 (issued 06/09/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-25 of US10676435B2 recite methods for treating specific S1P1 receptor-associated disorders comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16, 19, and 24. While US10676435B2 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.
	
(9)	Claims 16, 17, 19, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,091,435 B2 (issued 08/17/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-15 of US11091435B2 recite the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 16. Claims 14 and 15 of US11091435B2 recite a pharmaceutical composition comprising the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claim 17. These compositions are inseparable from their utilities, which include treating the S1P1 receptor-associated disorders of present claims 19 and 24 (see, e.g., col. 61, ll.46-61), rendering these claims unpatentable.

(10)	Claims 16, 17, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23-25 of U.S. Patent App. No. 16/486464 (filed 08/15/2019; Notice of Allowance mailed 08/31/2022). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 23-25 of 16/486464 recite methods for treating a specific S1P1 receptor-associated disorder (cholangitis) comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 19. While 16/486464 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

(11)	Claims 16, 17, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 42-45 of U.S. Patent App. No. 16/486436 (filed 08/15/2019; Notice of Allowance mailed 07/05/2022). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 42-45 of 16/486436 recite methods for treating a specific S1P1 receptor-associated disorder (cholangitis) comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 19. While 16/486436 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

(12)	Claims 16, 17, 19, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 60 of U.S. Patent App. No. 15/734920 (filed 12/03/2020. Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 60 of 15/734920 recites a method of treating an S1P1 receptor-associated disorder comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 19. The scope of S1P1 receptor-associated disorders includes those of present claim 24 (see, e.g., specification, pp. 37 and 38), rendering claim 24 unpatentable. Furthermore, while 15/734920 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

(13)	Claims 16, 17, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 64-66 and 73-75 of U.S. Patent App. No. 17/235468 (filed 04/20/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 64-66 and 73-75 of 17/235468 recite a method for treating a specific S1P1 receptor-associated disorder (dermatitis) comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 19. While 17/235468 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery. 

(14)	Claims 16, 17, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 64-66 and 73-75 of U.S. Patent App. No. 17/281748 (filed 04/20/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 21-24 and 73-75 of 17/281748 recite a method for treating a specific S1P1 receptor-associated disorder (systemic sclerosis) comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 19. While 17/281748 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

(15)	Claims 16, 17, 19, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 64-79 of U.S. Patent App. No. 17/365063 (filed 07/14/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 64-79 of 17/365063 recite methods for treating specific S1P1 receptor-associated disorders comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16, 19, and 24. While 17/365063 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

(16)	Claims 16, 17, 19, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 64-79 of U.S. Patent App. No. 17/421299 (filed 07/07/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 48 and 49 of 17/421299 recite methods for treating S1P1 receptor-associated disorders comprising administering the L-arginine salt of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b]indol-3-yl)acetic acid, anticipating present claims 16 and 24. The scope of S1P1 receptor-associated disorders includes those of present claim 24 (see, e.g., specification, pp. 23 and 24), rendering claim 24 unpatentable. Furthermore, while 17/421299 does not claim a pharmaceutical composition as in present claim 17, it is obvious as a matter of course in pharmacology to formulate a pharmaceutical composition with compounds exhibiting desirable bioactivity in order to optimize bioavailability and drug delivery.

Conclusion
Claims 1-9, 11, 16-19, 24, and 62-65 are pending.
Claims 1-9, 11, 18, and 62-65 are allowed.
Claims 16, 17, 19, and 24 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655